Citation Nr: 0612954	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2003 for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In April, 2006, the Board contacted the veteran via letter to 
inform him that his appointed representative, a private 
attorney, had advised VA of his intent to retire from the 
practice of law.  The veteran was informed.  The veteran 
responded that he wished to represent himself.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

In the instant case, the evaluation for the veteran's PTSD 
was increased to 100 percent in an April 2004 rating 
decision.  The RO determined that the appropriate effective 
date was January 31, 2002, the date the veteran became 
unemployed.  The veteran submitted a notice of disagreement 
with respect to the effective date of the award.  An 
appropriate VCAA letter was not sent to the veteran after 
his submission of the notice of disagreement.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the veteran's 
complete work history, since the date 
of claim for increase.  In particular, 
dates of suspension, annual leave, sick 
leave and all disciplinary actions 
(other than those of record) should be 
obtained  

2.  After the above, the file should be 
referred to a psychiatrist for a 
determination as to whether the 
disciplinary actions were related to 
the veteran's PTSD.

3.  The AOJ should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The letter should comply with 
Dingess/Hartman.  Thereafter, there must 
be subsequent process (Mayfield Fed. 
Cir).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

